___________

                                    No. 96-1691
                                    ___________

United States of America,               *
                                        *
              Appellee,                 *   Appeal from the United States
                                        *   District Court for the
     v.                                 *   Eastern District of Missouri.
                                        *
Norvell Daniels,                        *          [UNPUBLISHED]
                                        *
              Appellant.                *


                                    ___________

                     Submitted:     September 10, 1996

                           Filed:   October 25, 1996
                                    ___________

Before BOWMAN, BRIGHT, and LOKEN, Circuit Judges.

                                    ___________

PER CURIAM.


     Norvell Daniels was convicted by a jury of one count of possession
of cocaine with intent to distribute in violation of 21 U.S.C. § 841(a),
(b)(1)(B)(ii)(II) (1994) and one count of possession of phencyclidine (PCP)
with intent to distribute in violation of 21 U.S.C. § 841(a), (b)(1)(B)(iv)
(1994).   The District Court1 sentenced Daniels to two concurrent terms of
126 months in prison and four years of supervised release.    Daniels appeals
from his convictions, and we affirm.


     Daniels contends that the evidence presented was insufficient for a
rational jury to find beyond a reasonable doubt that he knowingly possessed
the narcotics.    "We will reverse a conviction




     1
      The Honorable Donald J. Stohr, United States District Judge
for the Eastern District of Missouri.
for insufficient evidence . . . only if no construction of the evidence
exists to support the jury's verdict."         United States v. Darden, 70 F.3d
1507, 1517 (8th Cir. 1995), cert. denied, 116 S. Ct. 1449 (1996) (citation
omitted).   We view the evidence "'in the light most favorable to the guilty
verdict, giving the government the benefit of all reasonable inferences
that might be drawn from the evidence.'"        Id. (citation omitted).


       At   approximately   5:00   p.m.   on   November    5,   1994,   St.   Louis
Metropolitan Police Department detectives, on duty at the Greyhound Bus
Station in St. Louis, boarded a bus originating from Los Angeles and
requested permission from the passengers to allow inspection of their
carry-on luggage by means of a dog sniff.            Daniels consented to the
inspection and the dog alerted on Daniels's bag.          The detectives returned
the bag to Daniels and allowed him to proceed through the bus terminal and
onto the sidewalk, where the detectives stopped him and where he granted
them permission to search his bag.    The detectives discovered two packages
wrapped in gray duct tape, one containing 1160.5 grams of cocaine and the
other containing 846.3 grams of PCP.        Also found in Daniels's possession
were two Greyhound Bus tickets indicating a departure from St. Louis on
October 30, 1994 at 10:30 p.m. and an arrival in Los Angeles on November
1, 1994 at 5:20 p.m. and a return trip leaving Los Angeles on November 3,
1994 at 7:00 p.m. and arriving in St. Louis on November 5, 1994 at 4:30
p.m.


       We conclude there is sufficient evidence from which a rational jury
could conclude beyond a reasonable doubt that Daniels knowingly possessed
and intended to distribute the narcotics found in his luggage.          Daniels was
in actual possession of a large quantity of drugs, he appeared nervous when
confronted by police detectives, and he had just completed round-trip
travel to Los Angeles, a source city for many of the drugs that flow into
St. Louis, with only a two-day stay there.        Having reviewed the




                                      -2-
evidence, we cannot say that "no construction of the evidence exists to
support the jury's verdict," Darden, 70 F.3d at 1517.


     The convictions are affirmed.


     A true copy.


           Attest:


                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -3-